          Case 3:18-cv-04978-JD Document 170 Filed 04/20/20 Page 1 of 6


    LAW OFFICES OF KELLY A. AVILES

                                     April 20, 2020



VIA ECF

The Honorable James Donato
United States District Court
450 Golden Gate Avenue
San Francisco, CA 94102


      Re:     Singer, et al. v. Facebook, Inc.
              Case no. 3:18-cv-04978 JD
              Docket nos. 163/165 re: Request to Seal Portions of Third Amended
              Complaint


Your Honor:

My client, Digital Content Next (DCN)1, has recently become aware of a request to seal
portions of the Third Amended Complaint in this matter. DCN opposes the sealing of
any portion of the Third Amended Complaint and, should the court be inclined to grant
the request, asks that it be permitted to seek leave to intervene for the limited purpose
of moving to unseal the Third Amended Complaint.

                  Digital Content Next’s Interest in This Matter

Founded in 2001, Digital Content Next is the only trade organization dedicated to
serving the unique and diverse needs of high-quality digital content companies which
enjoy trusted, direct relationships with consumers and advertisers. DCN’s members are
many of the most trusted and well-respected media brands that, together, have an
unduplicated audience of 223,098 million unique visitors or 100 percent reach of the
U.S. online population. Approximately 80% of the revenue generated by our members’
digital businesses comes from advertising. DCN’s member companies advertise
extensively with Facebook to promote their original content, engage with existing
subscribers or audiences, and find new audiences.




1Digital Content Next is a private organization with no parent corporation and no stock,
made of up of various media entities.


     1502 Foothill Boulevard, Suite 103-140 ● La Verne, California 91750
Phone: (909) 991-7560 ● Fax: (909) 991-7594 ● Email: kaviles@opengovlaw.com
                Case 3:18-cv-04978-JD Document 170 Filed 04/20/20 Page 2 of 6

Law Offices of Kelly A. Aviles
   Hon. James Donato
   April 20, 2020
   Page 2

        Courts Have Repeatedly Recognized the Media’s Interest in Preventing the
        Sealing of Information and Asserting the Public’s Right of Access to Court
                                Records and Proceedings

       It is well established that the media has standing to assert the right of access to court
       records and proceedings. See, e.g., Globe Newspaper Co. v. Superior Court, 457 U.S.
       596, 609 n.25 (1982) (“representatives of the press and general public must be given an
       opportunity to be heard on the question of their exclusion” from court proceedings)
       (quotation omitted). To that end, the Ninth Circuit has held that nonparties should be
       permitted to challenge limitations on the right of access. See Beckman Industries, Inc. v.
       Int’l Ins. Co., 966 F.2d 470, 473 (9th Cir. 1992) (allowing non-party to challenge
       protective order); see also In re Associated Press, 162 F.3d 503, 508 (7th Cir. 1998)
       (“Press ought to have been able to ... present arguments against limitations on the ...
       right of access”).

       As recognized by the Supreme Court and the Ninth Circuit, there exists a “general right
       to inspect and copy public records and documents, including judicial records and
       documents.” Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178 (9th Cir.
       2006) (citing Nixon v. Warner Commc'ns, Inc., 435 U.S. 589, at 597 & n. 7 (1978)). This
       right is derived from the interest of citizens in keeping “a watchful eye on the workings
       of public agencies.” Nixon, 435 U.S. at 598. Public vigilance is supported by the efforts
       of newspapers to “publish information concerning the operation of government.” Id. As
       the D.C. Circuit explained, "[t]he courts are public institutions that best serve the public
       when they do their business openly and in full view." EEOC v. National Children’s
       Center, 98 F.3d 1406, 1408 (D.C. Cir. 1996).

       The right of public access encompasses pretrial documents filed in civil cases and
       extends to discovery materials exchanged between the parties. Federal Rule of Civil
       Procedure 26(c); San Jose Mercury News, Inc. v. United States District Court, 187 F.3d
       1096, 1103 (9th Cir. 1999) (“[i]t is well-established that the fruits of pretrial discovery
       are, in the absence of a court order to the contrary, presumptively public”); Foltz v. State
       Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1133-34 (9th Cir. 2003) (Rule 26(c) standard
       applies to unfiled discovery documents and stipulated protective order providing for
       sealing insufficient to show “good cause”).

               Facebook Has Not Met The High Burden Required For Sealing

       “A party asserting good cause bears the burden, for each particular document it seeks to
       protect, of showing that specific prejudice or harm will result if no protective order is
       granted.” Foltz, 331 F.3d at 1131. This showing must be made through “specific
       demonstrations of fact, supported where possible by affidavits and concrete examples,
       rather than broad, conclusory allegations of potential harm.” Id.
                Case 3:18-cv-04978-JD Document 170 Filed 04/20/20 Page 3 of 6

Law Offices of Kelly A. Aviles
   Hon. James Donato
   April 20, 2020
   Page 3


       A stipulated protective order is insufficient to carry this burden. As the court held in
       San Jose Mercury News, 187 F.3d at 1102, 1103, stipulated protective orders are
       “subject to challenge and modification, as the party resisting disclosure generally has
       not made a particularized showing of good cause with respect to any individual
       document....” See also Foltz, 331 F.3d at 1131; Phillips, 307 F.3d at 1211 & n.1;
       Kamakana, 447 F.3d at 1182-1183.

       This case is no different. The stipulated protective order and Facebook’s confidential
       designation pursuant to that order is the foundation for Facebook’s request to seal the
       Third Amended Complaint. Under the stipulated protective order, Facebook may
       unilaterally designate as confidential any documents produced in discovery without
       court approval. This type of blanket protective order, inherently subject to challenge
       and modification, does not provide the good cause necessary to seal court documents.

       The declarations filed by Facebook in support of sealing make broad and vague
       allegations of the prospect of competitive harm, but fail to identify any concrete,
       particularized harm as the law requires. See, e.g., Foltz, 331 F.3d at 1133.

                   The Substantial Public Interest in Disclosure Outweighs
                          Any Asserted Interest in Confidentiality

       Even if Facebook had identified some non-speculative, particularized harm (which, to
       date, it has not done), it would be outweighed by the substantial public interest in this
       case. Phillips, 307 F.3d at 1211 (“If a court finds particularized harm will result from
       disclosure of information to the public, then it balances the public and private interests
       to decide whether a protective order is necessary”); see also In re Roman Catholic
       Archbishop, 661 F.3d at 425 n.5 (in evaluating whether a party has shown good cause
       for a protective order, courts consider “whether a party benefitting from the order of
       confidentiality is a public entity or official” and “whether the case involves issues
       important to the public”).

       The strong public interest in this case, which involves serious allegations of fraud related
       to the largest social media organization in the world, weighs in favor of public disclosure
       of materials produced in the course of the litigation. See, e.g., In re Roman Catholic
       Archbishop of Portland in Oregon, 661 F.3d 417, 425 n.5 (9th Cir. 2011); Welsh v. City &
       County of San Francisco, 887 F. Supp. 1293, 1299-1302 (N.D. Cal. 1995).

       The digital advertising marketplace has rapidly evolved as new technologies emerged to
       provide advertisers greater opportunities to reach audiences. One key to a healthy
       marketplace is the ability to accurately and truthfully measure advertising across
       different platforms. An apples-to-apples comparison allows for true competition and for
       advertisers to make decisions where to invest their dollars.
                 Case 3:18-cv-04978-JD Document 170 Filed 04/20/20 Page 4 of 6

Law Offices of Kelly A. Aviles
   Hon. James Donato
   April 20, 2020
   Page 4

       In the digital landscape, Facebook and Google currently account for approximately 60%
       of digital advertising dollars.2 These two market leaders set a bar which is used to
       evaluate all other digital advertising. These same two companies heavily influence the
       rules and methods in which digital advertising is sold.

       However, Facebook has a history of incorrectly reporting its own metrics. In September
       2016, only after being sued by advertisers, Facebook admitted that it had significantly
       overstated the number of video ads shown to consumers. 3 In November 2016, Facebook
       admitted that it had overstated the average time consumers spent on Instant Articles
       and the number of people businesses reached with unpaid posts on their Facebook
       Pages.4 In December 2016, Facebook also admitted that it had overestimated the
       number of consumers that advertisers could reach across its platform.5 Throughout
       2017, Facebook routinely overcharged advertisers for advertisements that did not reach
       consumers.6

       While these practices were ultimately remedied, it has been proven on multiple
       occasions that Facebook’s leadership team has gone to great lengths to cover up
       missteps. In the case of overstating video views, after documents were unsealed, it
       became clear that Facebook executives knew about the faulty metrics for over a year
       before they took actions to fix the problem.7 Infamously, Facebook stonewalled federal
       investigations into its relationship with Cambridge Analytica.8 Indeed, it continues to
       resist subpoenas to appear before the Canadian and British Parliaments.9 Indeed, the
       United Kingdom’s Digital, Culture, Media and Sport Committee drafted a 108-page



       2https://www.cnbc.com/2017/12/20/google-facebook-digital-ad-marketshare-growth-
       pivotal.html; https://www.emarketer.com/content/facebook-google-duopoly-won-t-
       crack-this-year
       3   https://money.cnn.com/2016/11/16/technology/facebook-ad-metrics/index.html
       4   https://money.cnn.com/2016/11/16/technology/facebook-ad-metrics/index.html
       5 https://www.nytimes.com/2016/12/09/technology/facebook-advertising-
       inaccuracies-social-media.html
       6https://marketingland.com/heres-itemized-list-facebooks-measurement-errors-date-
       200663
       7https://www.niemanlab.org/2018/10/did-facebooks-faulty-data-push-news-
       publishers-to-make-terrible-decisions-on-video/
       8 https://www.washingtonpost.com/technology/2018/07/02/federal-investigators-
       broaden-focus-facebooks-role-sharing-data-with-cambridge-analytica-examining-
       statements-tech-giant/
       9https://www.politico.com/story/2019/05/28/canada-facebook-mark-zuckerberg-
       1475782
                  Case 3:18-cv-04978-JD Document 170 Filed 04/20/20 Page 5 of 6

Law Offices of Kelly A. Aviles
   Hon. James Donato
   April 20, 2020
   Page 5

       report entitled “Disinformation and ‘Fake News,’” 10 which characterized Facebook as a
       “digital gangster(s).”11

       At the same time, Facebook has long resisted calls from many in industry to submit to
       having independent, audited third-party verification companies measure advertising
       across its services. Bob Liodice, CEO of the Association of National Advertisers noted
       "It's like having the ability to grade your own homework." 12 Only in 2017, after
       significant pressure from its advertising customers, did Facebook initiate the process of
       being audited.13 These audits remain in-progress approximately 3 years later.14

       Additionally, even as Facebook’s executives regularly espouse the importance of
       transparency to its customers, it often falls short. 15 Now more than ever it is critically
       important to understand Facebook’s decision-making process all of the way to the top as
       the complaint and discovery includes communications of key executives, including the
       Chief Operating Officer and Chief Financial Officer. Given that Facebook and the issues
       surrounding its advertising practices are already the subject of intense media scrutiny, it
       is highly inappropriate for Facebook to now seek to have allegations sealed, which may
       shine a light on the veracity of its previous claims.

       In light of the concerns around Facebook’s actions over the last several years and the
       significant impact its financial dominance is having on the rest of the media ecosystem,
       it is critically valuable to understand whether their actions and promises to be a better
       actor for the industry are in good faith. In the absence of Facebook abiding by an
       industry standard and in light of Facebook’s status as a market leader, buyers and
       sellers in the digital advertising marketplace would benefit from more fully
       understanding the internal decision-making that takes place at Facebook.

       Not only is access important to evaluate these particular claims against Facebook, as
       explained countless times by circuit courts, there is a strong general public interest in
       access to the judicial process. See, e.g., Gambale v. Deutsche Bank AG, 377 F.3d 133,

       10https://publications.parliament.uk/pa/cm201719/cmselect/cmcumeds/1791/179102.h
       tm
       11https://publications.parliament.uk/pa/cm201719/cmselect/cmcumeds/1791/179106.h
       tm#_idTextAnchor012, at ¶ 139.
       12   https://mashable.com/2016/11/16/facebook-metrics-advertiser-trust/
       13https://www.adexchanger.com/platforms/facebook-slowly-embraces-mrc-agrees-
       independent-audit/
       14https://www.mediapost.com/publications/article/346667/mrc-completes-audits-for-
       facebook-instagram-yout.html
       15https://www.nytimes.com/2018/11/14/technology/facebook-data-russia-election-
       racism.html
                Case 3:18-cv-04978-JD Document 170 Filed 04/20/20 Page 6 of 6

Law Offices of Kelly A. Aviles
   Hon. James Donato
   April 20, 2020
   Page 6

       140 (2d Cir. 2004) (“[T]he bright light cast upon the judicial process by public
       observation diminishes the possibilities for injustice, incompetence, perjury, and fraud.
       Furthermore, the very openness of the process should provide the public with a more
       complete understanding of the judicial system and a better perception of its fairness”
       (quoting United States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995)); United States v.
       WECHT, 537 F.3d 222, 257 (3d Cir. 2008) (noting the importance of “exposing the
       judicial process to public scrutiny”); United States v. Holy Land Found. for Relief and
       Dev., 624 F.3d 685, 690 (5th Cir. 2010) (“The right to public access ‘serves to promote
       trustworthiness of the judicial process, to curb judicial abuses, and to provide the public
       with a more complete understanding of the judicial system, including a better
       perception of its fairness’”); Valley Broad. Co., 798 F.2d 1289, 1294 (9th Cir. 1986)
       (“promoting the public’s understanding of the judicial process” justifies the
       presumption of public access).

       Secrecy allows wrongdoing to continue and undermines trust in the justice system.
       Considering the powerful public interest in both the claims of fraud against Facebook
       and the interest in observing how the judicial process handles these allegations, the
       allegations in the Third Amended Complaint should not be sealed.

                                              Conclusion

       For the reasons set forth above, DCN respectfully urges this Court to deny the Motion
       to Seal, and order that the Third Amended Complaint be publicly filed in its entirety.
       Alternatively, should the Court seal any portion of the Third Amended Complaint, DCN
       requests that it be allowed to seek leave to intervene for the limited purpose of moving
       to unseal the Third Amended Complaint.


       Respectfully submitted,




       Kelly Aviles (CA State Bar No. 257168)16
       Attorneys for Interested Third Party
       Digital Content Next




       16Application for admission to Northern District of California filed and pending as of
       4/20/20.
